United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2471
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Craig Freisinger,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: October 2, 1998
                                Filed: October 15, 1998
                                    ___________

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

      Craig Freisinger appeals the sentence the district court1 imposed on him after
revoking his supervised release, on the basis that his sentence exceeds the suggested
range of imprisonment calculated by the court under U.S. SENTENCING GUIDELINES
MANUAL § 7B1.4(a), p.s. (1997).




      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
      We reject Freisinger’s challenge. The Chapter 7 policy statements are “merely
advisory,” the sentence does not exceed the limit imposed by 18 U.S.C. § 3583(e)(3),
and the district court properly considered Freisinger’s need for drug treatment. See
Unites States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per curiam); United States v.
Jones, 973 F.2d 605, 607 (8th Cir. 1992).

      Accordingly, we affirm the judgment of the district court

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-